Case: 18-11171    Date Filed: 09/07/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11171
                            Non-Argument Calendar
                          ________________________

                           Agency No. A088-662-707

ABDUL RAZZAK KANJIANI,

                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                               (September 7, 2018)

Before WILLIAM PRYOR, NEWSOM and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Abdul Razzak Kanjiani, a native and citizen of Pakistan, petitions for review

of the decision affirming an order that removed him from the United States. The
              Case: 18-11171     Date Filed: 09/07/2018    Page: 2 of 2


Board of Immigration Appeals agreed with the findings of the immigration judge

that Kanjiani was ineligible for asylum because he had been convicted of an

aggravated felony, he was not credible, and he failed to establish a well-founded

fear of future religious persecution as a Shia Muslim. We dismiss Kanjiani’s

petition.

      We lack jurisdiction to review Kanjiani’s petition for review. Because

Kanjiani conceded that he was removable for committing a crime relating to

controlled substances, 8 U.S.C. § 1227(a)(2)(B)(i), and for committing an

aggravated felony, id. § 1227(a)(2)(A)(iii), we lack jurisdiction to review the final

order of removal against him. See id. § 1252(a)(2)(C). Although we retain

jurisdiction to review “constitutional claims or questions of law,” id.

§ 1252(a)(2)(D), Kanjiani’s challenges to the adverse credibility determination and

to the weight given to his corroborating evidence are “insufficient to state a legal

claim over which we have jurisdiction,” Fynn v. U.S. Att’y Gen., 752 F.3d 1250,

1253 (11th Cir. 2014). Kanjiani also contests the finding that his conviction for

selling methylenedioxypyrovalerone qualifies as a particularly serious crime, but

we will not consider an issue that the Board declined to address on appeal. See

Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016).

      We DISMISS Kanjiani’s petition for review.




                                          2